      Case 8:19-mj-02288-AAS Document 9 Filed 09/27/19 Page 1 of 2 PageID 27




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


UNITED STATES OF AMERICA

vs.                                                            Case No. 8:19-mj-2288-T-AAS

BRADLEY DIEFFENBACHER
                                           /


                         ORDER OF DETENTION PENDING TRIAL

        This cause came on for hearing following defendant’s arrest on a Complaint charging him with

enticement of a minor to produce child pornography and aiding and abetting the same, in violation

of 18 U.S.C. §§ 2251(a) and 2. At the hearing before the undersigned, the defendant did not contest

the government’s request for detention. Based upon the nature of the offense and the fact that he does

not contest detention, the defendant shall be detained pending trial.

        Should the defendant’s position on detention change, counsel may move the court to address

the defendant's continued detention. It is therefore,

        ORDERED:

        The defendant is committed to the custody of the Attorney General or his designated

representative for confinement in a corrections facility separate, to the extent practicable, from

persons awaiting or serving sentences or being held in custody pending appeal. The defendant shall

be afforded a reasonable opportunity for private consultation with defense counsel. On order of a

court of the United States or on request of an attorney for the Government, the person in charge of
    Case 8:19-mj-02288-AAS Document 9 Filed 09/27/19 Page 2 of 2 PageID 28




the corrections facility shall deliver the defendant to the United States Marshal for the purpose of

an appearance in connection with a court proceeding.

       ORDERED at Tampa, Florida this 27th            day of September, 2019
